Citation Nr: 1209425	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for left knee chondromalacia patella.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Subsequently, the Board remanded this issue for further development in June 2007 and September 2009.  

As noted in the September 2009 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded for the preparation of a Statement of the Case.  However, the Veteran has not filed a VA Form 9, Substantive Appeal regarding this issue in connection with the September 2010 Statement of the Case.  See 38 C.F.R. § 20.200 (2011) (noting claimant needs to file a timely VA Form 9 after a Statement of the Case has been furnished in order to perfect an appeal).  In this regard, the Board notes that its September 2009 remand and the RO's September 2010 correspondence to the Veteran both indicated that the Veteran needed to file a VA Form 9 after the issuance of a Statement of the Case in order to complete his appeal of that issue.  Therefore, the issue of a TDIU is not now within the Board's jurisdiction and the issue of a TDIU will not be addressed in this appeal.  


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia patella disability was not manifested by evidence of subluxation or lateral instability, flexion limited to 45 degrees or less, extension limited to 10 degrees, objective ankylosis, dislocated or removed semilunar cartilage, or impairment of the tibia and fibula.  

2.  From September 23, 2010, the Veteran's left knee chondromalacia patella disability was manifested by evidence of left knee arthritis with noncompensable limitation of motion and painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).  

2.  The criteria for a 10 percent rating, but no more, for mild degenerative arthritis of the left knee joint have been met for the period from September 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, and 5256-5263 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2005, March 2006, April 2006, and June 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in August 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2006, April 2006, and June 2007.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letters sent to the Veteran do not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  To the extent proper notice of these changes was not provided, the Board finds that the Veteran in this case suffered no prejudice because, as discussed below, the evidence shows that he is entitled to a separate rating for his service-connected left knee disability.  Further, the evidence in this case was obtained in accordance with a Board Remand which included a VA medical examination that carefully assessed the Veteran's disability and addressed all possible criteria.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  There is no dispute in this case that the Veteran has received generic notice of what is needed to satisfy an increased rating claim.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The duty to assist also has been fulfilled as VA medical records relevant to this matter have been obtained and VA examinations have been provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

In evaluating the Veteran's higher rating claim for the left knee, the Board also must consider a claimant's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left Knee

The Veteran seeks an increased rating for his service-connected left knee disability.  Service connection for left knee chondromalacia patella was granted in a May 1987 rating decision and a noncompensable or zero percent rating was granted, effective August 23, 1986, or the day after the Veteran's discharge from active duty.  The Veteran's current request for a higher rating was received at VA in October 2004.  The Veteran contends the current rating does not accurately reflect the severity of his left knee disability.  

The Veteran's left knee chondromalacia patella has been rated under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Veteran's left knee disability may also be rated under various other diagnostic codes, including the following:

Diagnostic Code 5010 concerns evaluation as degenerative arthritis.  Degenerative arthritis established by X-ray findings is evaluated under Diagnostic Code 5003, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion and Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees, a 20 percent rating is warranted when extension is limited to 15 degrees and a 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v.  Brown, 8 Vet. App. 202 (1995).  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  

Under VAOPGCPREC 23-97, a veteran with arthritis of the knee may be assigned separate ratings for therefor with limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  

In his written submissions, the Veteran asserts that he has to wear braces on both knees.  

VA treatment records dated from February 2005 to March 2010 revealed occasional complaints of left knee pain and requests for a smaller knee brace.  

A VA X-ray study of the bilateral knees in April 2005 showed a normal left knee.  There was no fracture, dislocation or bone destruction after a motor vehicle accident and no soft tissue abnormality was noted.  

The Veteran underwent a VA examination in June 2005.  The Veteran complained of recurring bilateral knee pain that was not debilitating and did not interfere with his daily activities.  He said he did not use knee braces, but took Etodolac for pain.  He did not claim any weakness, fatigability, decreased endurance, incoordination or flare-ups.  On examination, there was no tenderness to palpation, swelling, deformities or instability noted.  Range of motion of the left knee was measured as follows: flexion to 120 degrees active and to 140 degrees passive with extension to 0 degrees.  No pain, weakness, fatigability, decreased endurance or incoordination was noted.  The VA examiner noted that no definite diagnosis for the left knee was established but for recurring knee pain for both knees.  

The Veteran's medical file from the Social Security Administration (SSA) has been associated with his claims file as a CD-ROM.  These records have been reviewed by the Board.  According to these records, the Veteran was denied eligibility for SSA disability benefits and Supplemental Security Income (SSI) and subsequently was denied formal reconsideration of that denial in November 2005.  The Veteran sought SSA disability benefits for blindness in the left eye and arthritis in the arms and knees.  In an August 2005 SSA orthopedic examination, it was noted that the Veteran complained of pain in both knees.  Range of motion for the knees was measured as follows: full extension and flexion up to 135 degrees.  Examination showed no effusion and the knees were stable to valgus and varus as well as anterior and posterior drawer testing.  Impression was chondromalacia patellae of both knees with no mention of arthritis.  The SSA examiner also detected no impairment of the Veteran's ability to ambulate long distances.  In a February 2006 SSA examination, it was noted that the Veteran suffered from arthritis of both knees.  Examination showed range of motion of the left knee measured as full extension with flexion up to 140 degrees.  

During his Board hearing in April 2007, the Veteran testified that at times his left knee swelled up and, if he walked for a long time, a bone would pop out the side of the knee.  On such occasions he had to pull his knee back.  He said he had pain and arthritis in the knee and had no cartilage.  He also said that he had been wearing a left knee brace for the previous year because his knee gave away all the time.  (See transcript at pp. 3, 10.)  

In a handwritten letter from the Veteran's spouse received in June 2007, she said that the Veteran could not stand or sit too long before his left knee began swelling.  She also asserted there was a bone that popped out on the inside of the knee and that her husband wore a knee brace.  

The Veteran underwent a VA orthopedic examination in October 2008.  He complained of instability, the knee giving way, pain, stiffness, weakness, and incoordination.  The Veteran told the examiner he felt that his left knee was unstable as he had pain and could not sit in a vehicle more than 30 minutes before the knee became painful.  He also claimed stiffness in the left knee after sitting for 30 minutes.  He stated that his left knee buckled once or twice a month when walking.  The Veteran also claimed that the left knee popped out of its socket and pointed to the mid-medial aspect of the left knee.  He told the examiner that was why he was given wrap-around knee support with Velcro straps.  He pointed to the mid-medial aspect of the left knee near the medial joint line and said it last popped out two weeks before when he was climbing a ladder.  The Veteran estimated the bone popped out about one to one and one-half inches and was tender for another two to three hours.  He complained of flare-ups twice a month when sitting for a long time or walking and stated that sometimes "fluid" popped out of the anterior aspect of the left knee.  The Veteran also told the examiner that he was told that he had arthritis in his knee.  He used a left knee brace.  

On examination, the Veteran flexed the left knee up to 100 degrees when he took the knee brace off, and up to about 120 degrees when he took his shoes off.  When he walked across the examination room he favored the left knee and leg, but did not have any pain.  He told the examiner this was from favoring it for so long.  When standing and holding onto the edge of the examination table, the Veteran flexed his knee about 120 degrees three times without difficulty and with no pain.  However, the examiner noted considerable crepitus, which seemed to involve the patella-femoral joint area, and a grinding sensation on range of motion exercises.  Full extension of the left knee also was noted.  Examination also showed mild enlargement of the medial femoral condyle of the left knee when compared with the right.  The examiner also noted no significant cruciate and collateral ligament laxity checked at 30 and 90 degrees of flexion with full extension.  McMurry test was negative.  There were no popiteal lumps or masses and both knees and legs were fairly straight with no significant varus or valgus angulation.  

Another range of motion exercise of the left knee measured full extension, and 135 degrees of active flexion and about 140 degrees of passive flexion.  There was also about 135 degrees of flexion after three repetitious movements.  The examiner noted no instability, no significant ligament laxity, and no significant joint effusion.  The VA examiner reported no objective evidence of pain with repeated motion.  Diagnosis was chondromalacia patella of the left knee.  The VA examiner also noted that he was not able to determine any objective evidence of pain on motion, weakness, excess fatigability or any incoordination associated with the left knee.  The examiner also opined that it would be speculation to estimate how much functional loss of motion would occur during flare-ups other than what he observed during this examination.  

A MRI scan of the left knee taken at a VA facility in November 2008 and ordered by the October 2008 VA examiner showed degenerative changes involving the medial femorotibial joint with slight thinning of the articular cartilage, a narrowing of the joint space, and slight peripheral extrusion of the meniscus.  There were also mild degenerative changes involving the lateral compartment and patellofemoral joint with small marginal osteophytes.  There was no meniscal tear or other significant abnormality.  

The Veteran underwent a VA examination in September 2010.  The Veteran complained of the same symptoms and flare-ups noted in the October 2008 examination.  He also said that the medial side of the left knee joint jumped out when walking and the outer aspect of the left knee would swell.  He said that it took a few minutes of slapping the sides of the knee before it functioned.  He denied the ability to jog without the knee swelling and said that the knee swelled up if he sat in the car for very long.  He used a left knee brace.  

On examination, it was noted that the Veteran walked with some stiffness of the left knee and wore a left knee brace.  While sitting he flexed the left knee about 100 degrees to take his shoes off.  He was able to squat acutely three times when he flexed his knees about 120 degrees without apparent difficulty.  Another range of motion exercise showed there was full active and passive extension of the left knee and flexion to 130 degrees.  There was no further loss of flexion after three repetitious movements.  The examiner also noted that there was no further loss of range of motion of the left knee secondary to pain from repetitious movements, any loss of endurance, any increase of fatigue, any weakened movement or any incoordination.  He also opined that it would be speculation to state how much additional loss of motion would occur during flare-ups such as from pain, lack of endurance, any increase of fatigue, any incoordination and any weakened movements other than what he observed during the examination.  

Straight leg raising was 40 degrees bilaterally with hamstring tightness.  The McMurry test and Patrick test were negative.  Very mild swelling of the left knee also was noted and the examiner stated that the left knee tended to go into valgus when the Veteran stood with weight bearing.  The Veteran also told the examiner that he limped around the room from long habit and not due to any pain.  The VA examiner also noted mild patella-femoral compression pain in the left knee but not much crepitus.  There was no patella-femoral instability and the cruciate and collateral ligaments were intact.  Diagnosis was mild degenerative arthritis of the left knee joint with mild chondromalacia of the patella.  

In October 2010, the examiner who conducted the September 2010 VA examination issued an addendum after reviewing the claims file (which had not been available the previous month).  The VA examiner stated that his diagnosis and opinions remained unchanged from the previous month.  He noted that he had ordered new X-rays of the Veteran's knees and feet at the time of the VA examination, but that they were not obtained.  

The Board finds that a compensable disability rating assigned under Diagnostic Code 5257 for left knee chondromalacia patella is not warranted.  Specifically, there is no medical evidence of subluxation or lateral instability in the VA examinations dated in June 2005, October 2008, and September 2010 to support a 10 percent rating under Diagnostic Code 5257 for slight recurrent subluxation or lateral instability.  While the Veteran is competent to discuss symptoms of knee instability, his testimony and the written submissions of the Veteran and his wife about his left knee popping out of joint on occasion are simply not credible in view of the medical evidence reviewed above and detailed in the VA orthopedic examinations.  

The medical evidence does not demonstrate any objective evidence of subluxation or instability, such as a positive McMurray's test or Drawer sign, and the VA examiners specifically failed to note any weakness or instability.  While the Veteran is competent to state that his knee feels unstable, all objective medical tests undertaken to evaluate such complaints have not been supportive thereof.  Upon weighing the medical evidence and the Veteran's assertions, the Board finds that the Veteran's assertions lack credibility and that the medical evidence is more persuasive.  Accordingly, a higher rating under Diagnostic Code 5257 is not warranted for the period on appeal.  

The Board next will consider whether higher or separate ratings might be assigned for the service-connected left knee disorder.  

In the three VA examinations and the two SSA examinations undertaken during this period, there is no evidence of flexion limited to 45 degrees to warrant a higher or 10 percent rating.  In fact, for this time period, medical records reflect flexion usually was to 100 to 140 degrees.  Similarly, there is no evidence the Veteran had limitation of extension to 10 degrees to warrant a higher rating.  In fact, the evidence for this time period demonstrated the Veteran had full extension to 0 degrees for his left knee.  Therefore, compensable ratings for the Veteran's slight limitation of motion of the left knee under Diagnostic Codes 5260 or 5261 are not warranted for the initial period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board also considered whether separate or increased ratings were warranted under other diagnostic codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of acquired or traumatic genu recurvatum to warrant a rating under Diagnostic Code 5263.  

Notwithstanding the foregoing, examination findings and the medical evidence noted above showed that the Veteran has been diagnosed with arthritis of the left knee.  The Board, therefore, will consider whether a separate rating is warranted for arthritis of the left knee under the provisions of Diagnostic Codes 5003 and 5010.  

The September 2010 VA examiner diagnosed mild degenerative arthritis of the left knee joint.  As noted above, a rating under Diagnostic Codes 5003 and 5010 for degenerative arthritis usually requires X-ray evidence of arthritis.  In this case, the only X-ray study of the left knee during this appeal period, done in April 2005, shows a normal knee.  While the September 2010 VA examiner apparently ordered another X-ray study of the left knee, it is unclear whether another X-ray study was ever done, and if not, what the circumstances were of why such X-ray was not accomplished.  There is no evidence that the Veteran failed to report for any scheduled X-ray study.

However, the evidence of record reflects that if current X-ray studies were produced, they would most likely show arthritis in the Veteran's left knee joint.  The Board notes there is evidence of considerable crepitus and a grinding sensation on range of motion exercises, stiffness of the left knee and use of a left knee brace, a tendency for the left knee to go into valgus when the Veteran stands with weight bearing, MRI evidence of mild degenerative changes involving the lateral compartment and patellofemoral joint with small marginal osteophytes, and the September 2010 examiner's diagnosis of mild degenerative arthritis of the left knee joint.  

Rather than remand this issue for the third time, the Board finds that, based on finding reasonable doubt in the Veteran's favor, a separate 10 percent rating for arthritis is warranted from September 23, 2010, the date of his last VA examination and the formal diagnosis of arthritis in the left knee.  

The evidence also reflects that the Veteran has complained of pain and limitation of motion associated with his left knee.  The medical records indicate the Veteran has been treated with a left knee brace and occasional medication.  The VA examinations dated in June 2005, October 2008 and September 2010 considered the effects of painful motion.  The Board observes that the 10 percent rating separately assigned herein for arthritis under Diagnostic Codes 5003 and 5010 for the left knee contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance; in fact, Diagnostic Code 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report his symptoms relating to left knee pain.  The Board is aware of the Veteran's assertions as to the severity of his left knee pain.  However, his contentions do not support his higher rating claim for the entirety of the appeal period.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's statements as to the observable symptoms of his disability, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for a higher compensable rating for a left knee disability, except for the grant of a separate rating for arthritis since his last VA examination.  

To the extent that the Veteran has asserted that he warrants a higher rating for his left knee, the Board finds that the preponderance of the evidence for this appeal period supports only a separate rating for arthritis since his last VA examination.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a compensable rating for the left knee.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, reasonable doubt does support granting the Veteran a separate 10 percent rating for arthritis since September 23, 2010.  

The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis during this time frame.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  

In this appeal, there has been no showing that the Veteran's disability picture for left knee chondromalacia patella could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings for this issue under a variety of diagnostic codes, and has been explained thoroughly herein, a separate higher rating for evidence of arthritis in the left knee joint is warranted for the period since September 23, 2010.  The Board believes the currently assigned ratings adequately describe the severity of the Veteran's symptoms during the applicable this appeal period.  The Veteran's assertions have been considered by the Board, in particular his claim of left knee instability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis for the disability currently under appeal is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v.  Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-10, the Board has considered whether a staged rating is appropriate.  However, including the newly-assigned separate rating for arthritis, there appears to be no identifiable period of time since the Veteran filed for an increase, during which his service-connected left knee disability was shown to be in excess of the assigned disability ratings.  






(CONTINUED ON THE FOLLOWING PAGE)





ORDER

Entitlement to a compensable rating for left knee chondromalacia patella is denied.  

A separate 10 percent rating for arthritis of the left knee from September 23, 2010, is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


